              Case 2:18-cv-00573-JCC Document 132 Filed 04/13/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JEFF OLBERG, et al.,                                CASE NO. C18-0573-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    ALLSTATE INSURANCE COMPANY, et al.,

13                           Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to again extend the
18   case schedule (Dkt. No. 131). The parties indicate that additional time is needed to complete
19   class certification and expert-related depositions before briefing can be completed on Plaintiff’s
20   class certification motion and Defendants’ anticipated summary judgment motions. (Id. at 2.)
21          Finding good cause, the motion to extend is GRANTED. The case schedule is continued
22   as follows:
23
         Event                                                               New Deadline
24

25       Defendants’ response to Plaintiffs’ class certification motion      May 7, 2021
         and expert disclosures
26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
              Case 2:18-cv-00573-JCC Document 132 Filed 04/13/21 Page 2 of 2




         Defendants’ summary judgment motions                              May 7, 2021
 1

 2       Depositions of Defendants’ class certification experts,           July 6, 2021
         Plaintiffs’ reply in support of class certification motion, and
 3       Plaintiffs’ responses to Defendants’ summary judgment
         motions
 4
         Defendants’ replies in support of their summary judgment          August 2, 2021
 5       motions
 6
            The Clerk is DIRECTED to renote Plaintiffs’ motion for class certification (Dkt. Nos.
 7
     104, 106), to July 6, 2021.
 8
 9
            DATED this 13th day of April 2021.
10
                                                              William M. McCool
11
                                                              Clerk of Court
12
                                                              s/Paula McNabb
13                                                            Deputy Clerk

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
